Case 3:20-cv-11059-MAS-LHG Document 49-3 Filed 09/15/21 Page 1 of 2 PageID: 877




 Varun A. Gumaste
 Nicholas J. Lewin (admitted pro hac vice)
 Jonathan F. Bolz (admitted pro hac vice)
 Adam M. Gitlin (admitted pro hac vice)
 KRIEGER KIM & LEWIN LLP
 500 Fifth Avenue, 34th Floor
 New York, NY 10110
 Tel: 212.390.9550
 Varun.Gumaste@KKLllp.com
 Nick.Lewin@KKLllp.com
 Jonathan.Bolz@KKLllp.com
 Adam.Gitlin@KKLllp.com

 Attorneys for Defendant Corey Flaum

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


IN RE: BANK OF NOVA SCOTIA                          Case No. 3:20-cv-11059-MAS-
SPOOFING LITIGATION                                 LHG
                                                    CERTIFICATION OF
                                                    SERVICE


          Varun A. Gumaste hereby certifies as follows:

          1.    I am an attorney at law of the State of New Jersey and an associate of

 the firm of Krieger Kim & Lewin LLP, attorneys for Defendant Corey Flaum.

          2.    On September 15, 2021, I did cause a Reply in Support of Defendant

 Corey Flaum’s Motion to Dismiss the Consolidated Amended Complaint and

 Declaration of Varun A. Gumaste with Exhibits to be electronically filed with the

 Court.


                                            1
Case 3:20-cv-11059-MAS-LHG Document 49-3 Filed 09/15/21 Page 2 of 2 PageID: 878




       I certify that the foregoing statements made by me are true. I am aware that

 if any of the foregoing statements made by me are willfully false, I am subject to

 punishment.


 Dated: September 15, 2021              ________________________
                                        Varun A. Gumaste




                                          2
